Citation Nr: 0214142	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date for a total 
disability rating for compensation based on individual 
unemployability, to include whether a timely appeal with 
respect to this issue has been presented.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for alcoholism secondary 
to schizophrenia pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After providing the notice and 
reviewing the response thereto, the Board will prepare a 
separate decision addressing this issue.
 

FINDINGS OF FACT

1.  A January 2001 rating decision granted the veteran a 
total disability rating for compensation based on individual 
unemployability effective from August 14, 2000.

2.  The veteran was notified of the January 2001 rating 
decision on February 9, 2001. 

3.  A notice of disagreement dated in October 2001 with 
respect to the effective date assigned for the total 
disability rating for compensation based on individual 
unemployability was received; the Board directed the RO to 
complete a statement of the case addressing this issue in a 
January 2002 remand. 

4.  A statement of the case addressing the issue of 
entitlement to an earlier effective date for a total 
disability rating for compensation based on individual 
unemployability was mailed to the veteran on February 8, 
2002.  

5.  The veteran did not file a substantive appeal as to the 
issue of entitlement to an earlier effective date for a total 
disability rating for compensation based on individual 
unemployability within 60 days of the issuance of the 
statement of the case addressing this issue or within one 
year of the notice of the January 2001 decision assigning 
this rating.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to an earlier effective date for a total 
disability rating for compensation based on individual 
unemployability.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that has considered application of the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002) and implementing regulations 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  However, 
as will be discussed below, this is a case where the law, and 
not the facts, is dispositive of this appeal.  Accordingly, 
the VCAA and the implementing regulations are not directly 
applicable to this appeal and need not be addressed.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished. 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2002).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2002).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2002). A substantive appeal 
must be filed within 60 days of the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one- ear period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2002).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs.  38 C.F.R. § 
20.305 (2002).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2002).  
 
With the above criteria in mind, the relevant facts will be 
summarized.  On February 9, 2001, the RO notified the veteran 
of its January 2001 decision which, in pertinent part, 
granted a total disability rating for compensation based on 
individual unemployability effective from August 14, 2000.  A 
notice of disagreement, as construed by the Board in its 
January 2002 remand, dated in October 2001 requesting 
entitlement to an earlier effective date assigned for the 
total disability rating for compensation based on individual 
unemployability was received.  The January 2002 remand, 
pursuant to the holding in Manlincon v. West, 12 Vet. App. 
239 (1999), directed the RO to complete a statement of the 
case addressing the issue of entitlement to an earlier 
effective date for a total disability rating for compensation 
based on individual unemployability.  Such a statement of the 
case was issued to the veteran on February 8, 2002.  Given 
the above, the veteran had until April 8, 2002, to file a 
substantive appeal or a request for an extension of time 
concerning the issue of entitlement to an earlier effective 
date for a total disability rating for compensation based on 
individual unemployability.  38 C.F.R. § 20.302(b) (2002).

By way of instructions accompanying the February 2002 
statement of the case, the veteran was advised that to 
perfect his appeal, he had to file a substantive appeal 
within 60 days or within the remainder of the one-year period 
from the date of the letter notifying him of the action he 
had appealed.  However, argument from the veteran's 
representative requesting entitlement to an earlier effective 
date for a total disability rating for compensation based on 
individual unemployability was not received prior to receipt 
of his informal hearing presentation dated April 30, 2002.  
No other written communication which can be construed as a 
substantive appeal or a request for an extension was received 
within 60 days of the statement of the case or within the 
year after the notice of the January 2001 rating decision.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

To summarize, there is no document of record which could be 
construed as a timely substantive appeal addressing the issue 
of entitlement to an earlier effective date for a total 
disability rating for compensation based on individual 
unemployability.  By instructions accompanying the February 
2002 statement of the case, the veteran was notified of the 
time period required for filing a timely substantive appeal.  
Thus, the Board finds that no substantive appeal has been 
timely filed with respect to the issue of entitlement to an 
earlier effective date for a total disability rating for 
compensation based on individual unemployability, and the 
veteran was adequately informed of the requirements to 
perfect such an appeal to the Board.  Accordingly, the Board 
lacks jurisdiction with respect to this issue, and the claim 
must be dismissed.


ORDER

The claim for entitlement to an earlier effective date for a 
total disability rating for compensation based on individual 
unemployability is dismissed. 


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

